DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 27, 28, 30, and 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Holloway et al (US 2012/0048768).
Holloway et al. shows a modular storage means for thermal energy, the modular storage means comprising:  a housing means 24 defining an internal chamber having an inlet means at 26  and an outlet means 34 (see Fig. 3); and a plurality of receptacle means 27 provided within the internal chamber and spaced from one another so that heat transfer flow can flow over and around the receptacle means as the fluid moves from the inlet to the outlet, wherein each receptacle means defines an internal cavity for storage of phase change material ([0146, 0159] and Abstract) so that in use, thermal energy can transfer between PCM material stored in the receptacle means and the heat transfer fluid as the fluid passes over and between the receptacles.  Each of the receptacle means comprises a closable port enables access to be had to the internal cavity for installation of PCM therein as recited in claim 28 [0159, line 11].  Regarding claim 30, the housing means is configured so that a plurality of modular storage means may be stacked one on top of another to form an array (see Figs. 1-3).  Regarding claim .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al.
Regarding claim 29, it would have been obvious to one having ordinary skill in the art at the time the invention was made that some of the receptacle means can be coupled together and PCM can flow between respective internal cavities of the coupled receptacles (for example, two receptacles on the left can be coupled together and two receptacles on the right can be coupled together and a single receptacle can be placed between the coupled receptacles, so that when PCM is flows into the single receptacle, the PCM flows between the respective internal cavities of the coupled receptacles) in which a port is provided to enable PCM to be installed in the internal cavities of the coupled receptacles. Regarding claim 31, Holloway et al. also discloses the housing means including a pair of peripheral structural features, a first 29 partly surrounding the outlet means and a second 25 partly surrounding the inlet means.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the structural features on the housing means be configured so that the housing means can be stacked on top of another housing means of another modular storage means in order to provide additional heat transfer capabilities. 
Allowable Subject Matter
33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 17-26 and 34-36 are allowed.  The prior art does not show nor fairly suggest the combination of the first and second structural features as recited and the third and fourth structural features as recited.
Claim Objections
8.	Claim 30 is objected to because of the following informalities:  “of” in line 2.  Appropriate correction is required.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Wetzel et al. is pertinent to the Applicant’s invention.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763